DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 16 and 18 – 20, drawn to a container / method.
Group II, claim(s) 17, drawn to an apparatus.
Evidence of lack of unity between these two groups is found in EP 1126083 A1, wherein it is found to disclose the features of instant Claim 17.  EP 1126083 A1 discloses an apparatus comprising a holding device comprising a shaped body that is arranged and configured to hold a container precursor (paragraphs 0082 – 0084)  wherein the container precursor comprises a wall which surrounds the container precursor, and the precursor wall has a container precursor opening and comprises a container layer comprising a multiplicity of particles; the container precursor interior space has, in the direction running from the plane to the container precursor opening, a diameter which is smaller than the maximum diameter of the container precursor interior space (paragraphs 0029 – 0034 and 0040) a dispensing, therefore release, device is also disclosed that is arranged and configured to dispense a polymer composition in such a way that the container layer is overlapped with the polymer composition (paragraphs 0082 – 0084).  As such, the special technical features of the claimed invention are not found to define a contribution over the prior art.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782